         Case 1:20-cv-00114-MV-LF Document 25 Filed 08/28/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

                         SETTLEMENT CONFERENCE BEFORE
                         MAGISTRATE JUDGE LAURA FASHING

Caption:       Chavez v. The GEO Group, Inc.
               1:20-cv-00114-MV-LF

Date:          Friday, August 28, 2020 at 9:00 a.m. via Zoom

Appearances for Plaintiffs:                               Appearances for Defendants:

Christopher P. Machin                                    Shawn Oller
                                                         Sarah O’Keefe



Plaintiff(s) in Attendance:                               Defendant(s) in Attendance:

Andrea Chavez                                             Andrew Stepp,
                                                          Assistant General Counsel,
                                                          The GEO Group, Inc.


Others Attending:




  X Case settled. Per order filed concurrently, closing documents due on Monday,
September 28, 2020.

____ Case did not settle.

____ Settlement efforts to be continued on ____________________at_______.

  X     Time in Conference = 4.25 hours.
